DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant has submitted amendments to the claims 11/20/2020. Claim 3 has been cancelled. The 35 USC 112(b) rejection over the claimed process unit limitation has been withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claim interpretation of the previous office action dated 8/21/2020 has been maintained. It is noted that processing units in claim 1 is defined by the instant specification in paragraphs 0036-0040 and therefore any unit that does processing on a substrate corresponds to a processing unit. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation a “scheduler” in claim 1 and 7, and a “selection module” in claims 1, 5, and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. None of the generic placeholders have an explicit definition regarding their structure and therefore, no structure for the generic placeholders are defined. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding scheduler in claim 1 and 7, no explicit structure for scheduler is shown in the instant specification. Therefore, any device capable of performing scheduling as claimed in claim 1 and 7 will be deemed the scheduler.
Regarding selection module in claims 1, 5 and 6, no explicit structure for selection module is shown in the instant specification. Therefore, selection module as claimed in claims 1, 5, and 6 will be any device capable of performing the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al (US PUB. 20110172800, herein Koizumi).

	Regarding claim 1, Koizumi teaches A substrate treating apparatus comprising: 
a process module including a plurality of process units configured to perform a plurality of steps included in a substrate treating process (fig. 1, 0087 teaches the plurality of process units within an overall plating apparatus which corresponds to the process module), wherein the process units perform the substrate treating process on substrates sequentially placed in the process units (0034 “a substrate transferring scheduling sequence is carried out to supply new substrates to the substrate processing apparatus while retrieving substrates that remain in the substrate processing apparatus”), based on process recipes for the substrates (0119 “a subsequent substrate is supplied with the same recipe or not. If a subsequent substrate is supplied with the same recipe (Y), then control goes to step ST21-5. If a subsequent substrate is not supplied with the same recipe (N), then control goes to step ST21-6”, Substrates are treated according to their recipe.);
a scheduler configured to control operations of the process module and the process units included in the process module (0241 “scheduler 45 is used to control the supplying of a new substrate while the plating apparatus is operating in a steady state” 0032 “the scheduler described above which is incorporated in the controller.” 0091 “the controller 30 includes a central processing unit ( CPU)”, The scheduler controls the supply of new substrates and therefore controls the operations of plating apparatus, which corresponds to the process ; 
a storage configured to store transfer paths information of the substrates (0018 “substrate transferring schedules remove a substrate from one of the substrate processing sections which suffers a fault, transfer the removed substrate to another one of the processing sections which is normal and usable”, 0290 “a computer program stored in the hard disk 33-3 of the shared storage device 33 and the CPU…jointly make up a schedule judging section 45-11…a schedule calculating section” Schedule information includes where the substrate is and where it must go, therefore the schedule includes the path of the substrate. The computer with its memory stores the generated schedules.) and defect values of the substrates according to the transfer paths information of the substrates (0028, “a controller for controlling the substrate processing sections to process the substrates and controlling the transfer section to transfer the substrates, the method comprising:.. and in the event of a fault occurring in the substrate processing apparatus, recalculating the substrate transferring schedules with an initial state represented by a state including the fault.”, 0091 “the controller 30 includes…a memory”, defects are found for the current substrate transfer schedule by the controller. The controller has a memory. Therefore, defect values are found according to the transfer paths information of the substrates.); and 
a selection module configured to select a process unit to proceed, by a result of feeding back the transfer paths information stored in the storage to the scheduler (0037 “a process failure such as a unit fault of a substrate processing unit which is processing a substrate, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing unit”, 0018, The scheduler and its transfer path information which is stored as shown above is used to select a process unit to succeed in the case of a fault.)

 the substrate treating apparatus of claim 1, 
Koizumi further teaches further comprising: a measuring instrument configured to measure the defect values of the transfer paths information along which the substrates are transferred (0017, “if one of the substrate processing sections suffers a fault, the substrate transferring schedules are recalculated”, The device that understands a fault has occurred is the measuring instrument. The substrate is on a transfer path on which a fault is measured.)

Regarding claim 4, Koizumi teaches the substrate treating apparatus of claim 1.
Koizumi further teaches wherein the storage stores simulation result (0106 “the controller 30…performs respective substrate transferring simulations”, 0091 “the controller 30 includes… a shared storage device”, The simulation is done on the controller which has a storage.) of all paths along which the substrates are capable of proceeding (0095 “The transferring simulation transfers a supplied substrate according to a substrate transferring schedule that has been generated by a previous new substrate supply scheduling process”, 0037 lines 5-9, “substrate transferring schedule for supplying one or some new substrates are generated by the linear programming process”, 0244 “The schedule calculating section 45-1 of the linear programming scheduler 45 calculates times (hereinafter referred to as "execution times") to operate the transfer devices”, 0245 “A solution that satisfies the prescribed conditions may not necessarily be obtained. After the schedule calculating section 45-1 of the linear programming scheduler 45 has made calculations, the solution judging section 45-2 determines whether a solution that satisfies the prescribed conditions has been obtained or not.”, 0100 lines “If there is a subsequent request for the supply of a new substrate from the controller 30, the transferring simulation generates a substrate transferring schedule”, Linear programming process creates schedules for the transferring of substrates as explained in 0037 and 0244. These schedules are then as explained in 0245 judged to make sure they are paths along which the substrate are capable of proceeding and only then become new substrate supply schedules. and further stores defect values measured according to all the paths simulated (0187, “In the transferring simulation, a process failure substrate that is present in a processing unit which is suffering a failure…is stopped while not satisfying the process limiting condition or are jammed while they are being transferred, are detected as a transferring error by the transfer device status updating process” Defect values are saved.)

Regarding claim 7, Koizumi teaches A substrate treating method comprising:
performing a process, by process units (fig. 1, 0087 teaches the plurality of process units within an overall plating apparatus which corresponds to the process module), on substrates inserted into the process units (0034 “a substrate transferring scheduling sequence is carried out to supply new substrates to the substrate processing apparatus while retrieving substrates that remain in the substrate processing apparatus”), respectively, based on process recipes for the substrates (0119 “a subsequent substrate is supplied with the same recipe or not. If a subsequent substrate is supplied with the same recipe (Y), then control goes to step ST21-5. If a subsequent substrate is not supplied with the same recipe (N), then control goes to step ST21-6”, Substrates are treated according to their recipe.); and 
controlling, by a scheduler, the process (0241 “scheduler 45 is used to control the supplying of a new substrate while the plating apparatus is operating in a steady state” The scheduler controls the supply of new substrates and therefore controls the operations of plating apparatus, which corresponds to the process module, and its process units since the plating apparatus performs processes on the substrates.),
measuring defect values according to the transfer paths information of the substrates by using a measuring instrument (0018 “substrate transferring schedules remove a substrate from one of the substrate processing sections which suffers a fault, transfer the removed substrate to another one of the processing sections which is normal and usable”, 0028  
determining a priority based on a result of the measuring (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”, priority is based on the result of defect measurement.); and 
selecting a process unit having the highest priority among the process units (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”), 
wherein the scheduler selects a process unit in which a process is to be performed, by a result of performing feedback based on a database in which transfer paths information of the substrates are stored (0037 “a process failure such as a unit fault of a substrate processing unit which is processing a substrate, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing unit”, 0018, The scheduler and its transfer path .).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (US PUB. 20110172800, herein Koizumi) in view of Emani (US PUB. 20190086906)

Regarding claim 5, Koizumi teaches the substrate treating apparatus of claim 4.
Koizumi teaches wherein the selection module applies [weighting values] to the process units included in the transfer paths information of the substrates, based on the defect values stored in the storage (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the 
While Koizumi does teach preferentially selecting a processing units, Koizumi does not explicitly teach weighting values. 
Emani does teach weighting values (0039, “weights may be directed to additional features of the semiconductor manufacturing process. In one embodiment, the weights may be adjusted responsive to a cleaning process to be run after a substrate is finished processing in a processing chamber”, Weighting is done for preferential semiconductor manufacturing units and steps.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate treating apparatus of Koizumi with the weighting values in semiconductor manufacturing of Emani because Emani teaches a means to minimize the time taken to process all of the substrates in a batch (0033). 

Regarding claim 6, Koizumi and Emani the substrate treating apparatus of claim 5.
Koizumi and Emani further teach wherein the selection module determines a priority based on a result obtained by applying the weighting values (Emani, 0039, “weights may be directed to additional features of the semiconductor manufacturing process. In one embodiment, the weights may be adjusted responsive to a cleaning process to be run after a substrate is finished processing in a processing chamber”) and selects a process unit having the highest priority (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”). 

Regarding claim 8, Koizumi teaches the substrate treating method of claim 7.
further comprising: 
storing the transfer paths information of the substrates (0018 “substrate transferring schedules remove a substrate from one of the substrate processing sections which suffers a fault, transfer the removed substrate to another one of the processing sections which is normal and usable”, 0290 “a computer program stored in the hard disk 33-3 of the shared storage device 33 and the CPU…jointly make up a schedule judging section 45-11…a schedule calculating section” Schedule information includes where the substrate is and where it must go, therefore the schedule includes the path of the substrate. The computer with its memory stores the generated schedules.); 
and wherein the determining a priority based on a result of the measuring includes 
applying [weighting values] to the process units, based on the measured defect values (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”); 
determining a priority based on a result obtained by applying the [weighting values] (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”, Priority is obtained through preferential treatment.)
While Koizumi does teach preferentially selecting a processing units, Koizumi does not explicitly teach weighting values.
Emani does teach weighting values (0039, “weights may be directed to additional features of the semiconductor manufacturing process. In one embodiment, the weights may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate treating apparatus of Koizumi with the weighting values in semiconductor manufacturing of Emani because Emani teaches a means to minimize the time taken to process all of the substrates in a batch (0033). 

Regarding claim 9, Koizumi and Emani teach the substrate treating method of claim 8.
Koizumi further teaches wherein the storing of the transfer paths of the substrates further includes: storing all paths along which the substrates are capable of proceeding (0107 “controller…sends and receives substrate transferring schedules”, 0091 “the controller 30 includes…a memory” These schedules which contain the paths that the substrate are capable of proceeding are stored).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (US PUB. 20110172800, herein Koizumi) in view of Emani (US PUB. 20190086906) in further view of Mori et al (US PUB. 20180143144, herein Mori)

Regarding claim 10, Koizumi and Emani teach the substrate treating method of claim 8.
However, Koizumi and Emani do not teach wherein the measuring of the defect values includes: measuring the defect values by using the measuring instrument installed before and after the substrate treating process.
Mori does teach wherein the measuring of the defect values includes: measuring the defect values by using the measuring instrument installed before and after the substrate treating process (0074 “inspects the wafer W before being treated in the treatment station 11 and the inspection apparatus 50 that inspects the wafer W after being treated in the treatment station 11 are used for inspecting a defect of the wafer”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified substrate treating apparatus of Koizumi and the weighting values in semiconductor manufacturing of Emani with the inspection of the substrate teachings of Mori because with Mori’s teachings it is possible to appropriately perform substrate inspection in a substrate treatment system (0012).

Response to Arguments
Applicant argues on pages 5 and 6 that a claim interpretation under 35 USC 112(f) is improper because the generic placeholders are given appropriate structure in the specification. However, as shown in 2181 I. “DETERMINING WHETHER A CLAIM LIMITATION INVOKES 35 USC 112(f)” of the MPEP, the claim in question must provide enough structure for the generic placeholder in order to avoid an interpretation under 35 USC 112(f). 
Since the claims do not provide structure for the claimed generic placeholders, the claims are interpreted under 35 USC 112(f). 
Applicant then argues on page 6 that processing unit has been given structure in the specification and points to paragraph 0036-0040. Examiner finds the applicants arguments persuasive and has removed the 35 USC 112(b) over the processing unit limitation in the relevant claims.
Applicant then argues on page 8 that the selection module is given structure since 0052 teaches how the selection module is linked with other devices. However, this shows the selection modules features and function and does not show sufficient structure. Therefore, the 35 USC 112(b) rejection is maintained. 

Applicant's arguments against the 35 USC 102 and 103 rejections filed 11/20/2020 have been fully considered but they are not persuasive. 	
Applicant argues on page 11 that the claims in the instant application measure and stores defect values of a substrate and stores the transfer path and that Koizumi does not disclose associating faults based on the transfer path.
Applicant further argues on page 12 that the storing of the defect values which are according to the transfer paths is not taught by Koizumi.
However, as shown in the rejection of claim 1 above, Koizumi teaches in 0018 that the substrate transferring schedules have information about the transfer path of the substrates. 0028 of Koizumi further teaches that a controller is able to know a fault event has taken place and recalculates the substrate transferring schedule with the initial state being represented by a fault. By associating the initial substrate schedule with a fault, it is therefore associating the original transfer path with a fault since the schedule includes the transfer path. It is further noted in 0091 and 0290 that the controller is connected to memory and therefore the initial substrate transferring schedule that is associated with the fault is stored in memory. 
Relevant Prior Art 
Kaneko et al (US PUB. 20070219660) has been deemed relevant prior art because it is also focused on substrate transporting and processing by utilizing fault information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116